ON APPLICATION FOR REHEARING.
de GRAFFENRIED, -J.
It has been determined by this court that, while either party to a cause may challenge for cause any juror who is a witness in the cause, it is error for the trial judge, of his own motion, to have *22him stand, aside, as the parties may waive such challenge for cause. — Bell v. State, 115 Ala. 25, 22 South. 526. At common law a juror was not incompetent because he was a witness in the cause. — Bell’s Case, 44 Ala. 393. A juror having a fixed opinion in reference to the matter in issue was disqualified from serving as a juror upon the principles of the common law. — Coghill v. Kennedy, 119 Ala. 641, 24 South. 459. Common-law disqualifications of jurors go to their fitness to serve as jurors; and all trial courts in this state have the inherent power to exclude, in the interest of justice, all jurors who were, at common law, held to be unfit to serve as jurors. — Code 1907, § 7279; Curtis v. State, 118 Ala. 125, 24 South. 111.
A juror, who is a witness in the cause, may have been summoned as a witness to prove some mere formal matter not going to the merits of the cause; and he may stand absolutely unbiased between the parties. For this reason, this court holds that the parties may waive this mere statutory ground of challenge; and that, if they do so,' it is reversible error for the trial judge to excuse such juror ex mero motu.
On the other hand, a juror who has a fixed opinion as to the merits of the controversy between the parties is unfit to serve as a juror in their case; and, in the interest of justice, the trial judge has the inherent power to excuse such juror, regardless of the wishes of the' parties.
Application for rehearing overruled.